  Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 1 of 12 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


AEGIS MOBILITY INC.,

                        Plaintiff,
                                                         C.A. No. ___________________
        v.

GOOGLE LLC,                                              DEMAND FOR JURY TRIAL

                        Defendants.


                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        1.      Aegis Mobility Inc. (“Aegis” or “Plaintiff”), by and through its counsel, hereby

brings this action for patent infringement against Google LLC (“Google” or “Defendant”) alleging

infringement of the following validly issued patent: U.S. Patent No. 8,948,784, titled “Monitoring

geospatial context of a mobile device” (the “’784 Patent” or “Patent-in-Suit”) attached hereto as

Exhibit A.

                                      NATURE OF THE ACTION

        2.      This is an action for patent infringement arising under the United States Patent

Act 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.

                                              PARTIES

        3.      Plaintiff Aegis Mobility Inc. is a Canadian company with its principle place of

business at 8525 Baxter Place, Suite 200, Burnaby, British Columbia, Canada, V5A 4V7.

        4.      Defendant Google LLC is a limited liability company organized and existing under

the laws of the State of Delaware and may be served via its registered agent Corporation Service

Company at 251 Little Falls Dr., Wilmington, DE 19808.


                                  1
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
   Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 2 of 12 PageID #: 2




                                     JURISDICTION AND VENUE

         5.         This lawsuit is a civil action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. § 101 et seq. The Court has subject-matter jurisdiction pursuant to

28 U.S.C. §§ 1331, 1332, 1338(a), and 1367.

         6.         The Court has personal jurisdiction over Defendant for the following reasons: (1)

Defendant is present within or has minimum contacts within the State of Delaware and the

District of Delaware; (2) Defendant has purposefully availed itself of the privileges of conducting

business in the State of Delaware and in this district; (3) Defendant has sought protection and

benefit from the laws of the State of Delaware; (4) Defendant regularly conducts business within

the State of Delaware and within this district, and Plaintiff’s cause of action arises directly from

Defendant’s business contacts and other activities in the State of Delaware and in this district;

and (5) Defendant has a regular and established business in Delaware and has purposely availed

itself of the privileges and benefits of the laws of the State of Delaware.

         7.         Defendant, directly and/or through intermediaries, ships, distributes, uses, offers

for sale, sells, and/or advertises products and services in the United States, the State of Delaware,

and the District of Delaware including but not limited to the products which contain the

infringing Patent-in-Suit’s systems and methods as detailed below. Upon information and belief,

Defendant has committed patent infringement in the State of Delaware and in this district;

Defendant solicits and has solicited customers in the State of Delaware and in this district; and

Defendant has paying customers who are residents of the State of Delaware and this district and

who each use and have used the Defendant’s products and services in the State of Delaware and

in this district.

         8.         Venue is proper in the District of Delaware pursuant to 28 U.S.C. §§ 1400(b).


                                  2
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 3 of 12 PageID #: 3




Defendant is incorporated in this district and has directly and/or indirectly committed acts of

patent infringement in this district.

                                        PATENT-IN-SUIT

        9.     Plaintiff incorporates the above paragraphs herein by reference.

        10.    On February 3, 2015, United States Patent No. 8,948,784 titled “Monitoring

Geospatial Context of a Mobile Device” was duly and legally issued by the United States Patent

and Trademark Office. The ’784 Patent is presumed valid and enforceable.

        11.    Plaintiff is the assignee of all right, title and interest in the ’784 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ’784 Patent.

        12.    The ’784 Patent relates to mobile communication devices and communication

management systems and to systems, methods, and interfaces for managing mobile

communications devices utilizing communication profiles and mobile communication device

contexts. (Ex. A at 1:20-24).

        13.    The invention disclosed in the Patent-in-Suit was not well-understood, routine, or

conventional. At the time of ’784 Patent’s filing, there existed various problems in how mobile

communications devices processed environmental inputs. For instance, the particular

environment in which a mobile communication device is used, such as in a moving automobile,

can impact the use of the mobile communication device, the safety of the specific users, and/or the

safety of other individuals. (Ex. A at 1:35-39). One approach to mitigating this safety concern was

through the use of a control algorithm that could allow or deny communication based on

monitoring various environmental sensors, such as the placement of a parking brake, the detection

of a vehicle in gear, vehicle velocity and/or a distance traveled. (Ex. A at 1: 60-64). But this


                                  3
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 4 of 12 PageID #: 4




approach was inefficient in distinguishing urban driving conditions from a person in a parked car

by merely measuring velocity and/or distance traveled. (Ex. A at 2:7-10).

         14.   In another embodiment, a control algorithm can intercept a request from a third

party to initiate audio communication and then poll the mobile communication device or a third-

party information system, such as calendaring software, in order to determine the availability for

establishing the audio communication. (Ex. A at 2:15-21). However, at the time of the invention

these approaches were inefficient because they increased communication initiation latencies due

to synchronous polling of the mobile communication device. (Ex. A at 2:26-30). Additionally,

these approaches generally do not facilitate management of outgoing communications by a user

of a mobile device and/or the continued management of the mobile communication device once a

communication channel has been established. (Ex. A at 2:29-34).

         15.   The ’784 Patent addressed these dilemmas and others by teaching how to utilize

context assessment algorithms to process environmental inputs into mobile device context

information. (Ex. A at 2:40-44). Another embodiment teaches how a communication management

system may determine how to route or process incoming calls to a mobile communication device

using context information already received from the device rather than requiring an additional

poll the mobile device for its context. (Ex. A. at 2:65 – 3:3). And another embodiment teaches how

the communication management system can facilitate the provisioning and management of some

aspects of a mobile communication device profile via various graphical interfaces. (Ex. A. at 3:13-

20).

         16.   The claims of the ’784 Patent do not merely recite the performance of a familiar

business practice with a requirement to perform it on the Internet. Instead, the claims recite one

or more inventive concepts that are rooted in computerized electronic data communications


                                    4
       COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 5 of 12 PageID #: 5




networks and an improved method for managing mobile device communication.

        17.     Moreover, the invention taught in the ’784 Patent, which is rooted in utilizing

context assessment algorithms based on inputs from various sensors, cannot be performed with

pen and paper or in the human mind. And one of ordinary skill in the art at the time of the patent

would have understood that the inventions could not be performed with pen and paper. Using a

pen and paper would be a practical impossibility running counter to the inventors' detailed

description of the inventions and language of the claims. Additionally, because the ’784 Patent

addresses problems rooted in limiting mobile device communication by aggregating information

from mobile device sensors and/or other information sources, the solutions it teaches are not

merely drawn to longstanding human activities.

                                    ACCUSED PRODUCTS

        18.     Defendant makes, uses, offers for sale and sells in the U.S. products, systems,

and/or services that infringe the Patent-in-Suit, including, but not limited to its Google

Geofencing API (the “Accused Products” or “Accused Instrumentality”).

                              DEFENDANT’S INFRINGEMENT

        19.     Google instructs developers to: “Provide contextual experiences when users enter

or leave an area of interest” and explains its “geofencing API allows you to define perimeters, also

referred to as geofences, which surround the areas of interest.” (See Ex. B, available at

https://developers.google.com/location-context/geofencing). “Your app gets a notification when

the device crosses a geofence, which allows you to provide a useful experience when users are in

the vicinity.” (See Ex. B).

        20.     “For example, an airline app can define a geofence around an airport when a flight

reservation is near boarding time.” (See Ex. B). “When the device crosses the geofence, the app can

                                  5
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 6 of 12 PageID #: 6




send a notification that takes users to an activity that allows them to get their boarding pass.” (See

Ex. B).




                    https://developers.google.com/location-context/geofencing


                            DEFENDANT’S PRIOR KNOWLEDGE

          21.   Defendant had knowledge that the Accused Product infringes the Patent-in-Suit.

For instance, several of Defendant’s patents cite to Plaintiff’s patent applications that stem from

the same provisional patent.

 Google Patent                         Title                                 Citation

 8,938,394            Audio triggers based on context          Cites Plaintiff’s application
                                                               number US2008/0305780, titled
                                                               “Management of mobile device
                                                               communication sessions to reduce
                                                               user distraction” and claims as
                                                               priority the same provisional
                                                               patent as the Patent-in-Suit

 9,037,125            Detecting driving with a wearable        Cites Plaintiff’s application
                      computing device                         number AU2008/223015, titled
                                                               Management of mobile device
                                  6
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 7 of 12 PageID #: 7




                                                            communication sessions to reduce
                                                            user distraction” and claims as
                                                            priority the same provisional
                                                            patent as the Patent-in-Suit.

 9,154,984           System and method for estimating       Cites Plaintiff’s application
                     network performance                    number US2008/0299954A1, titled
                                                            Management of mobile device
                                                            communication sessions to reduce
                                                            user distraction” and claims as
                                                            priority the same provisional
                                                            patent as the Patent-in-Suit.

 9,363,636           Sending geofence-related heuristics    Cites Plaintiff’s application
                     to multiple separate hardware          number US2008/0305808, titled
                     components of mobile devices           “System and methods for
                                                            monitoring the geospatial context
                                                            associated with a mobile
                                                            communication device” and claims
                                                            as priority the same provisional
                                                            patent as the Patent-in-Suit.

 10,212,269          Multifactor drive mode                 Cites Plaintiff’s application
                     determination                          number US2008/0299954, titled
                                                            Management of mobile device
                                                            communication sessions to reduce
                                                            user distraction” and claims as
                                                            priority the same provisional
                                                            patent as the Patent-in-Suit.


        22.   Additionally, Defendant became aware of Plaintiff’s patented technology during

meetings between the parties in 2007. During those meetings the parties discussed the application

of contextual services initially to distracted driving and subsequently to a wider variety of

services.

                                           COUNT I

                         (Infringement of U.S. Patent No. 8,948,784)

       Direct Infringement – 35 U.S.C. § 271(a)

        23.   Plaintiff incorporates the above paragraphs herein by reference, the same as if set
                                  7
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 8 of 12 PageID #: 8




forth herein.

          24.     Without a license or permission from Plaintiff, Defendant has infringed and

continues to directly infringe on one or more claims of the ’784 Patent by importing, making,

using, offering for sale, or selling products and devices that embody the patented invention,

including, without limitation, one or more of the patented ’784 systems and methods, in violation

of 35 U.S.C. § 271.

          25.     Defendant has been and now is directly infringing by, among other things,

practicing all of the steps of the ’784 Patent, for example, through internal testing, quality

assurance, research and development, and troubleshooting. See Joy Techs., Inc. v. Flakt, Inc., 6 F.3d 770,

775 (Fed. Cir. 1993); see also 35 U.S.C. § 271 (2006). Specifically, Defendant provides and promotes

an     infringing     API     that   it   develops,   tests,   and    troubleshoots.       (See,   Ex.   B,

https://developers.google.com/location-context/geofencing).

          26.     By way of example, Defendant has infringed and continues to infringe at least one

or more claims of the ’784 Patent, including at least Claim 1. Attached hereto as Exhibit C is an

exemplary claim chart detailing representative infringement of Claim 1 of the Patent-in-Suit.

          Induced Infringement – 35 U.S.C. § 271(b)

          27.     Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

          28.     Defendant has been and now is indirectly infringing by way of inducing

infringement by others and/or contributing to the infringement by others of the ’784 Patent in the

State of Delaware, in this judicial District, and elsewhere in the United States, by, among other

things, making, using, offering for sale, and/or selling, without license or authority, products that

require     the     accused   technology    for   intended     functionality,   testing,    configuration,

                                   8
      COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
    Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 9 of 12 PageID #: 9




troubleshooting, and other utilization.

        29.     Defendant had knowledge of the Patent-in-Suit upon the filing of this Complaint.

Additionally, Defendant had prior knowledge of the ’784 Patent and the provisional patent

(60/892,628) from which it stemmed, citing patents in the same family as the Patent-in-Suit at

least five of its own patents. See ¶21.

        30.     Defendant knew the Accused Product infringes the ’784 Patent and yet Defendant

induced and continues to induce others—including partners, customers, and third parties—to

directly infringe at least one claim of the ’784 Patent under 35 U.S.C. § 271(b). Defendant took

active steps to induce infringement, such as advertising an infringing use, which supports a

finding of an intention. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 932 (2005)

(“[I]t may be presumed from distribution of an article in commerce that the distributor intended

the article to be used to infringe another's patent, and so may justly be held liable for that

infringement").

        31.     For example, Google induces its users to use the infringing Accused Product on its

developer website, actively prompting infringement by directing others to “Provide useful

information to your users when they are near an area of interest” and “Provide contextual

experiences when users enter or leave an area of interest.” See Ex. B. The same website provides

others with a host of information on how to implement the infringing Accused Product.1 These

resources provide detailed directions on how to implement the infringing technology including

explanations on geofencing principles and methods of interacting directly with the Accused

Product to perform infringing activities.


1
 See, e.g., https://developer.android.com/training/location/geofencing;
https://developers.google.com/android/reference/com/google/android/gms/location/GeofencingC
lient; https://support.google.com/googleapi/answer/7014572?hl=en.
                                                 9
      COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 10 of 12 PageID #: 10




        Contributory Infringement – 35 U.S.C. § 271(c)

         32.     Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

         33.     Defendant contributorily infringes on Plaintiff’s ’784 Patent.

         34.     Defendant had knowledge of the Patent-in-Suit upon the filing of this Complaint.

Additionally, Defendant had prior knowledge of the ’784 Patent and the provisional patent

(60/892,628) from which it stemmed, citing patents in the same family as the Patent-in-Suit at

least five of its own patents. See ¶21.

         35.     Defendant’s Accused Product has no substantial non-infringing uses, and

Defendant knows or should have known that the Accused Product is especially made and/or

adapted for use as claimed in the ’784 Patent. Indeed, the geofencing techniques described in the

’784 Patent are incorporated into Defendant’s Accused Product and are specifically designed to

carry out infringing functionality.

         Willful Infringement

         36.     Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

         37.     Defendant’s infringement of the ’784 Patent has been and continues to be willful.

Defendant had knowledge of the Patent-in-Suit upon the filing of this Complaint. Additionally,

Defendant had prior knowledge of the '784 Patent and the provisional patent (60/892,628) from

which it stemmed, citing that provisional patent in at least five of its own patents. See 21.

Defendant then implemented the teachings of the ’784 Patent and yet willfully decided not to seek

a license. Defendant’s actions were egregious and in blatant disregard of the ’784 Patent and

Plaintiff’s rights.

                                  10
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 11 of 12 PageID #: 11




                                   Plaintiff Suffered Damages

        38.    Defendant’s acts of infringement of the ‘784 Patent have caused damage to Plaintiff,

and Plaintiff is entitled to recover from Defendant the damages sustained as a result of Defendant’s

wrongful acts in an amount subject to proof at trial pursuant to 35 U.S.C. § 271.

                                    REQUEST FOR RELIEF

        39.    Plaintiff incorporates each of the allegations in the paragraphs above and

respectfully asks the Court to:

       (a)     enter a declaration that Defendant has directly infringed, contributorily infringed,

       and/or induced infringement of one or more claims of the ‘784 Patent;

       (b)     enter a judgment awarding Plaintiff all damages adequate to compensate it for

       Defendant’s infringement of, direct or contributory, or inducement to infringe, but not less

       than a reasonable royalty, including all pre-judgment and post-judgment interest at the

       maximum rate permitted by law;

       (c)     enter a judgment awarding treble damages pursuant to 35 U.S.C. § 284 for

       Defendant’s willful infringement of the ‘784 Patent; and

       (d)     award Plaintiff all other relief that the Court may deem just and proper.



Dated: June 4, 2020                           Respectfully submitted,

                                              /s/ James M. Lennon
                                              James M. Lennon (No. 4570)
                                              1526 Gilpin Avenue
                                              Wilmington, De 19806
                                              (302) 449-9010
                                              jlennon@devlinlawfirm.com

                                              Kirk. J. Anderson (CA SBN 289043)
                                              (Pro Hac Vice forthcoming)
                                              kanderson@budolaw.com
                                  11
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
Case 1:20-cv-00751-UNA Document 1 Filed 06/04/20 Page 12 of 12 PageID #: 12




                                  BUDO LAW, P.C.
                                  5610 Ward Rd., Suite #300
                                  Arvada, CO 80002
                                  (720) 225-9440 (Phone)
                                  (720) 225-9331 (Fax)

                                  Attorney(s) for Aegis Mobility, Inc.




                               12
  COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
